  Case 19-05069       Doc 24     Filed 04/04/19 Entered 04/04/19 16:13:18           Desc Main
                                   Document     Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In the Bankruptcy Matter of:
                                                        Bankruptcy No. 19-05069
Mohammed I Yazdani                                      Judge LaShonda A. Hunt
Darlene V Cmelka                                        Chapter: 13
                         Debtors

                             OBJECTION TO CONFIRMATION

NOW COMES U.S. Bank National Association, as Indenture Trustee on behalf of and with
respect to Ajax Mortgage Loan Trust 2017-D, Mortgage-Backed Notes (hereinafter “Movant”),
through its attorney, Josephine J. Miceli of Johnson, Blumberg & Associates, LLC, and states as
follows:

   1.      The above-captioned Chapter 13 case was filed on February 27, 2019.

   2.      The Movant, a party in interest, holds a Mortgage dated November 17, 2006 on the

           property located at 3619 Hamilton Avenue N, Chicago, Illinois 60618, in the original

           amount of $417,000.00.

   3.      Movant is in the process of preparing the proof of claim and anticipates the claim will

           be filed by the bar date.

   4.      Movant estimates the arrears to be approximately $60,491.06.

   5.      The Debtors plan provides that the Chapter 13 Trustee is to pay the Movant

           $36,309.44 for its arrearage claim. Said plan does not fully pay Movant’s actual

           claim and as such, the plan is unfeasible.
    Case 19-05069   Doc 24       Filed 04/04/19 Entered 04/04/19 16:13:18         Desc Main
                                   Document     Page 2 of 2


     6.   By not paying the full amount of Movant’s claim, the proposed plan modifies the

          rights of the Movant and such modification is inconsistent with the provisions of 11

          U.S.C. 1322(b)(2) and as such, the plan does not comply with the Bankruptcy Code.

WHEREFORE, U.S. Bank National Association, as Indenture Trustee on behalf of and with
respect to Ajax Mortgage Loan Trust 2017-D, Mortgage-Backed Notes prays that confirmation
of the Debtors' plan be denied and for such other relief as the Court deems just.


                                           /s/ Josephine J. Miceli
                                           Josephine J. Miceli, ARDC #6243494
                                           Attorney for U.S. Bank National Association,
                                           as Indenture Trustee on behalf of and with
                                           respect to Ajax Mortgage Loan Trust 2017-D,
                                           Mortgage-Backed Notes

Josephine J. Miceli
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711

                                  NOTICE:
    THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY INFORMATION
                  OBTAINED WILL BE USED FOR THAT PURPOSE

 

                              
